Name: Commission Directive 2008/43/EC of 4 April 2008 setting up, pursuant to Council Directive 93/15/EEC, a system for the identification and traceability of explosives for civil uses (Text with EEA relevance)
 Type: Directive
 Subject Matter: chemistry;  marketing;  information technology and data processing;  technology and technical regulations;  research and intellectual property
 Date Published: 2008-04-05

 5.4.2008 EN Official Journal of the European Union L 94/8 COMMISSION DIRECTIVE 2008/43/EC of 4 April 2008 setting up, pursuant to Council Directive 93/15/EEC, a system for the identification and traceability of explosives for civil uses (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/15/EEC of 5 April 1993 on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses (1), and in particular the second sentence of the second paragraph of Article 14 thereof, Whereas: (1) Directive 93/15/EEC lays down rules for ensuring the safe and secure circulation of explosives on the community market. (2) As provided for in that Directive, it is necessary to ensure that undertakings in the explosives sector possess a system for keeping track of explosives in order to be able to identify those holding the explosives at any time. (3) Unique identification of explosives is essential if accurate and complete records of explosives are to be kept at all stages of the supply chain. This should allow the identification and the traceability of an explosive from its production site and its first placing on the market until its final user and its use with a view to preventing misuse and theft and to assisting law enforcement authorities in the tracing of the origin of lost or stolen explosives. (4) The measures provided for in this Directive are in accordance with the opinion of the Management Committee established pursuant to Article 13(1) of Directive 93/15/EEC, HAS ADOPTED THIS DIRECTIVE: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Directive sets up a harmonised system for the unique identification and traceability of explosives for civil uses. Article 2 Scope This Directive shall not apply to the following: (a) explosives transported and delivered unpackaged or in pump trucks for their direct unloading into the blast-hole; (b) explosives manufactured at the blasting sites, and that are loaded immediately after being produced (in situ production); (c) ammunitions. CHAPTER 2 PRODUCT IDENTIFICATION Article 3 Unique identification 1. Member States shall ensure that undertakings in the explosives sector which manufacture or import explosives or assemble detonators shall mark explosives and each smallest packaging unit with a unique identification. Where an explosive is subject to further manufacturing processes, manufacturers shall not be required to mark the explosive with a new unique identification unless the original unique identification is no longer marked in compliance with Article 4. 2. Paragraph 1 shall not apply where the explosive is manufactured for export and is marked with an identification in accordance with the requirements of the importing country, which allows traceability of the explosive. 3. The unique identification shall comprise the components described in the Annex. 4. Each manufacturing site shall be attributed a three-digit code by the national authority of the Member States where it is established. 5. Where the manufacturing site is located outside the Community, the manufacturer being established in the Community shall contact a national authority of the Member State of import in order for the manufacturing site to be attributed a code. Where the manufacturing site is located outside the Community and the manufacturer is not established in the Community, the importer of the explosives concerned shall contact a national authority of the Member State of import in order for the manufacturing site to be attributed a code. 6. Member States shall ensure that distributors which repackage explosives make sure that the unique identification is affixed to the explosive and the smallest packaging unit. Article 4 Marking and affixation The unique identification shall be marked on or firmly affixed to the article concerned in a durable way and so as to ensure that it is clearly legible. Article 5 Cartridged explosives and explosives in sacks For cartridged explosives and explosives in sacks, the unique identification shall consist of an adhesive label or direct printing on each cartridge or sack. An associated label shall be placed on each case of cartridges. In addition, undertakings may use a passive inert electronic tag attached to each cartridge or sack and similarly, an associated electronic tag for each case of cartridges. Article 6 Two-component explosives For packaged two-component explosives, the unique identification shall consist of an adhesive label or direct printing on each smallest packaging unit containing the two components. Article 7 Plain detonators and fuses For plain detonators or fuses, the unique identification shall consist of an adhesive label or direct printing or stamping on the detonator shell. An associated label shall be placed on each case of detonators or fuses. In addition, undertakings may use a passive inert electronic tag attached to each detonator or fuse, and an associated tag for each case of detonators or fuses. Article 8 Electric, non-electric and electronic detonators For electric, non-electric and electronic detonators, the unique identification shall consist either of an adhesive label on the wires or tube, or an adhesive label or direct printing or stamping on the detonator shell. An associated label shall be placed on each case of detonators. In addition, undertakings may use a passive inert electronic tag attached to each detonator, and an associated tag for each case of detonators. Article 9 Primers and boosters For primers and boosters, the unique identification shall consist of an adhesive label or direct printing on the primer or booster. An associated label shall be placed on each case of primers or boosters. In addition, undertakings may use a passive inert electronic tag attached to each primer or booster, and an associated tag for each case of primers or boosters. Article 10 Detonating cords and safety fuses For detonating cords and safety fuses, the unique identification shall consist of an adhesive label or direct printing on the bobbin. The unique identification will be marked every 5 meters on either the external envelope of the cord or fuse or the plastic extruded inner layer immediately under the exterior fibre of the cord or fuse. An associated label shall be placed on each case of detonating cord or fuse. In addition, undertakings may use a passive inert electronic tag inserted within the cord, and an associated tag for each case of cord or fuse. Article 11 Cans and drums containing explosives For cans and drums containing explosives, the unique identification shall consist of an adhesive label or direct printing on the can or drum containing the explosives. In addition, undertakings may use a passive inert electronic tag attached to each can and drum. Article 12 Copies of the original label Undertakings may attach adhesive detachable copies of the original label to the explosives for use by their clients. Those copies shall be visibly marked as copies of the original to prevent misuse. CHAPTER 3 DATA COLLECTION AND RECORD-KEEPING Article 13 Data collection 1. Member States shall ensure that undertakings in the explosives sector put in place a system for collecting data in relation to explosives including their unique identification throughout the supply chain and life cycle. 2. The data collection system shall allow the undertakings to keep track of the explosives in such a way that those holding the explosives can be identified at any time. 3. Member States shall ensure that the data collected including the unique identifications is kept and maintained for a period of 10 years after the delivery or whenever known after the end of the life cycle of the explosive even if undertakings have ceased trading. Article 14 Obligations of undertakings Member States shall ensure that the undertakings in the explosives sector fulfil the following: (a) keeping a record of all identifications of explosives, together with all pertinent information including the type of explosive, the company or person to the custody of whom it was given; (b) recording the location of each explosive while the explosive is in their possession or custody until it is either transferred to another undertaking or used; (c) at regular interval testing their data collection system in order to ensure its effectiveness and the quality of the data recorded; (d) keeping and maintaining the data collected including the unique identifications for the period specified in paragraph 3 of Article 13; (e) protecting the data collected against accidental or malicious damage or destruction; (f) providing the competent authorities, upon their request, with the information concerning the origin and location of each explosive during its life cycle and throughout the supply chain; (g) providing the responsible Member State authorities with the name and contact details of a person able to provide the information described in point (f) outside normal business hours. For the purpose of point (d), the undertaking shall, in the case of explosives manufactured or imported before the date specified in the second subparagraph of Article 15(1), maintain records in accordance with existing national provisions. CHAPTER 4 FINAL PROVISIONS Article 15 Transposition 1. Member States shall adopt and publish, by 5 April 2009 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 5 April 2012. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 16 Entry into force This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 17 This Directive is addressed to the Member States. Done at Brussels, 4 April 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 121, 15.5.1993, p. 20. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX The unique identification shall comprise: 1. a human readable part of the identification containing the following: (a) the name of the manufacturer; (b) an alphanumerical code containing: (i) two letters identifying the Member State (place of production or import onto the Community market, e.g. AT = Austria); (ii) three digits identifying the name of the manufacturing site (attributed by the national authorities); (iii) the unique product code and logistical information designed by the manufacturer; 2. an electronic readable identification in barcode and/or matrix code format that relates directly to the alphanumerical identification code. Example: 3. For articles too small to affix the unique product code and logistical information designed by the manufacturer, the information under 1(b)(i), 1(b)(ii) and 2 shall be considered sufficient.